469 S.E.2d 855 (1996)
220 Ga. App. 648
MIKE'S GARAGE DOOR COMPANY
v.
DEWS.
No. A96A0186.
Court of Appeals of Georgia.
March 13, 1996.
Phillips & Messer, Arthur L. Phillips, Macon, for appellant.
Mullis, Marshall, Lindley & Powell, Julius A. Powell, Jr., Macon, for appellee.
SMITH, Judge.
Henry Dews brought this action against Mike Ratterree and Mike's Garage Door Company for damages after a garage door allegedly malfunctioned, injuring Dews. Summary judgment was granted to Mike Ratterree, and the action against Mike's Garage Door Company proceeded to a bench trial. The trial court found for Dews in the amount of $15,000. No transcript of the proceedings below was prepared.
Mike's Garage Door Company appeals the judgment, contending the trial court erroneously failed to consider evidence of Dews' negligence and evidence of its affirmative defenses. These contentions cannot be determined judicially, as no transcript or statutorily authorized substitute appears in the record before us. See, e.g., Alexander v. Jones, 216 Ga.App. 360(1), 361, 454 S.E.2d 539 (1995). "[T]he burden is on the party alleging error to show it affirmatively by the record.... [W]hen the burden is not met, the judgment complained of is assumed to be correct and must be affirmed. Where the transcript is necessary for review and appellant omits it from the record on appeal, the appellate court must assume the judgment below was correct and affirm." (Citations and punctuation omitted.) Spires v. Glencastle, Inc., 208 Ga.App. 901, 902, 432 S.E.2d 567 (1993). Because no transcript or statutorily prescribed substitute was prepared and transmitted to this Court, we assume the judgment below was correct, and we affirm.
Judgment affirmed.
POPE, P.J., and ANDREWS, J., concur.